Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 08/17/2022; Information Disclosure Statement, filed 08/12/2022.
Claims 1-22 are pending. Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement filed 08/12/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered and has been lined through.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allam et al. (“Allam”), U.S. Pub. No. 2004/0139400 A1, published July 2004, in view of Campbell et al. (“Campbell”), U.S. Pub. No. 2017/0124740 A1, published May 2017.
Regarding independent claim 1, Allam teaches a system for causing dynamic activity in an electronic word processing document, the system comprising: at least one processor configured to: access an electronic word processing document; because Allam teaches an electronic page view system (par. 0035) to view an electronic page such as a words processing document (par. 0048).
Allam teaches present an interface enabling selection of a live application, outside the electronic word processing document, for embedding in the electronic word processing document; because Allam teaches an enhanced interactive window (EIW) that serves as a control panel for managing information in an electronic document, shown as a graphical user interface which includes a menu, display area for textual and graphical information, and control bars (par. 0044; Fig. 3). Allam teaches that the EIW may be viewed in a separate window and managed by a separate control panel, and multiple EIWs are allowed (par. 0049). 
Allam teaches icons which represent pictures of images, graphs, URLs, file names and file paths, and audio and audiovisual clips; activating these icons will perform some action appropriate to their represented element; for example clicking a film icon carries out a sequence of steps including launching a movie player and executing a code sequence relating to playing the audio visual clip, opening a file containing the clip and playing the clip, where selection of an icon on a graphical user interface may be performed by mouse or keyboard (par. 0052). Allam teaches the smartnotes window can be created by the user (par. 0106-0107) where an icons manager allows users to use a variety of icons (par. 0188).
Allam teaches embed, in-line with text of the electronic word processing document, a live active icon representative of the live application; because Allam teaches free-flowing text around the icons (par. 0054; Fig. 15). Allam teaches the smartnotes window can be created by the user (par. 0106-0107) where an icons manager allows users to use a variety of icons (par. 0188).
Allam teaches present, in a first viewing mode, the live active icon wherein during the first viewing mode, the live active icon is displayed embedded in-line with the text…; receive a selection of the live active icon; because Allam teaches free-flowing text around the icons, i.e., inline (par. 0054; Figs. 15, 16). Allam teaches the smartnotes window can be created by the user (par. 0106-0107) where an icons manager allows users to use a variety of icons (par. 0188). 
Allam does not expressly teach the live active icon dynamically changes based on occurrences outside the electronic word processing document, wherein an occurrence includes a change in value in the live application; however, Campbell teaches charting objects associated with a spreadsheet including images, videos, and streamed data, where the object may be embedded in or anchored to a cell of the spreadsheet or displayed in a chart, and may be a data feed such as stock ticker, twitter feed, streaming data such as a podcast or audio (par. 0062). Campbell teaches that the data feed may be a URL referencing a third party service and referencing dynamic data (par. 0071-0072). Campbell teaches that an image may be updated with live data from occurrences outside the spreadsheet such as a change in value in heartrate data for an athlete on a heart rate monitor (par. 0091). Campbell teaches displaying different icon/images in a spreadsheet based on stock prices (Fig. 18, par. 0256-0248), which would enable an occurrence of change in stock prices to dynamically change the icon display from a bull to a bear.
Allam teaches in response to the selection, present in a second viewing mode, an expanded view of the live application; since Allam teaches icons which represent pictures of images, graphs, URLs, file names and file paths, and audio and audiovisual clips; activating these icons will perform some action appropriate to their represented element; for example clicking a film icon carries out a sequence of steps including launching a movie player and executing a code sequence relating to playing the audio visual clip, opening a file containing the clip and playing the clip, where selection of an icon on a graphical user interface may be performed by mouse or keyboard (par. 0052). Allam further teaches that clicking on a picture icon enlarges the picture associated with the icon; the enlarged picture may be displayed in a new window; clicking on the picture icon or the enlarged picture again returns the user to a previously viewed setting which was stored prior to enlarging the picture (par. 0047).
Allam does teaches receive a collapse instruction; and in response to the collapse instruction, revert from the second viewing mode to the first viewing mode; because Allam teaches that clicking on a picture icon enlarges the picture associated with the icon; the enlarged picture may be displayed in a new window; clicking on the picture icon or the enlarged picture again returns the user to a previously viewed setting which was stored prior to enlarging the picture (par. 0047).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have combined the electronic page view system with icons linked to active applications taught by Allam, with the images displaying data in a spreadsheet cell streaming from an outside application taught by Campbell, since Allam and Campbell were both directed to displaying data and icons; and since Campbell disclosed that embodiments of the disclosure could be practiced in conjunction with any other application program and not limited to any particular application or system (par. 0365), therefore it would have been obvious to modify the images and charts disclosed in Campbell to be displayed in a word processing program displaying icons such as the system disclosed by Allam, using the methods disclosed in Campbell, in order to achieve predictable results.

Regarding dependent claim 2, Allam teaches the system of claim 1, wherein the at least one processor is further configured to embed, in- line with text by sizing the live active icon to correspond to an in-line text font size; because Allam teaches the icon may be a thumbnail or picture, and the scaling of the thumbnails may be a user-settable function (par. 0047).

Regarding dependent claim 3, Allam teaches the system of claim 1, wherein in the first viewing mode the live active icon has an appearance corresponding to imagery present in the expanded view; because Allam teaches that clicking on a picture icon enlarges the picture associated with the icon; the enlarged picture may be displayed in a new window; clicking on the picture icon or the enlarged picture again returns the user to a previously viewed setting which was stored prior to enlarging the picture (par. 0047). Allam teaches that the icons can be thumbnails (par. 0047).

Regarding dependent claim 5, Allam teaches the system of claim 1, wherein the interface is configured to enable selection of abridged information for presentation in the first viewing mode; because Allam teaches a filtering process to present in the EIW things that are user defined as desirable, leaving out the remaining content (par. 0081).

Regarding dependent claim 6, Allam teaches the system of claim 1, wherein the interface includes a permission tool for enabling selective access restriction to at least one of the live active icon or the expanded view; because Allam teaches keeping different user's annotations separate by storing annotations in separate user-defined files or combinations of files and folders (par. 0084). Allam teaches user profiles inaccessible to other users and either encrypted or only readable to the software that interprets it (par. 0150). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified Allam by combining the user profiles inaccessible to other users, and the separate files of annotations for users into a permission tool as claimed, since it would have been obvious to have combined these elements according to the methods described in Allam, in order to achieve predictable results. KSR.

	Regarding independent claim 8 and dependent claims 9, 10, 12, and 13, claims 8-10, 12, and 13 are directed to the non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations which are substantially similar and usable with the system recited in claims 1-3, 5, and 6, and are therefore rejected along the same rationale.

	Regarding independent claim 15 and dependent claims 16-19, claims 15-19 are directed to the methods implemented by the system recited in claims 1-3, 5, and 6, and are directed to substantially similar subject matter, therefore claims 15-19 are rejected along the same rationale.

Regarding dependent claim 21, Allam does not expressly teach the system of claim 1, wherein the change in value in the live application comprises a change in value of data from the live application, and the data from the live application to be represented by the live active icon is based on contextual detection; however, Campbell teaches that an image object may be associated with a compound data type which may be leveraged in complex calculations, thereby providing a model for referencing and using different aspects of the data, and that object parameters may be retrieved for each object via any suitable means (par. 0079-0080).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have combined the electronic page view system with icons linked to active applications taught by Allam, with the images displaying data in a spreadsheet cell streaming from an outside application taught by Campbell, since Allam and Campbell were both directed to displaying data and icons; and since Campbell disclosed that embodiments of the disclosure could be practiced in conjunction with any other application program and not limited to any particular application or system (par. 0365), therefore it would have been obvious to modify the images and charts disclosed in Campbell to be displayed in a word processing program displaying icons such as the system disclosed by Allam, using the methods disclosed in Campbell, in order to achieve predictable results.

Regarding dependent claim 22, Allam does not expressly teach the system of claim 1, wherein dynamically changing the live active icon includes accessing a data structure to identify an icon manipulation corresponding to the occurrence; however, Campbell teaches that an image object may be associated with a compound data type which may be leveraged in complex calculations, thereby providing a model for referencing and using different aspects of the data, and that object parameters may be retrieved for each object via any suitable means (par. 0079-0080). Campbell teaches that an image may be updated with live data from occurrences outside the spreadsheet such as a change in value in heartrate data for an athlete on a heart rate monitor (par. 0091). Campbell teaches displaying different icon/images in a spreadsheet based on stock prices (Fig. 18, par. 0256-0248), which would enable an occurrence of change in stock prices to dynamically change the icon display from a bull to a bear.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have combined the electronic page view system with icons linked to active applications taught by Allam, with the images displaying data in a spreadsheet cell streaming from an outside application taught by Campbell, since Allam and Campbell were both directed to displaying data and icons; and since Campbell disclosed that embodiments of the disclosure could be practiced in conjunction with any other application program and not limited to any particular application or system (par. 0365), therefore it would have been obvious to modify the images and charts disclosed in Campbell to be displayed in a word processing program displaying icons such as the system disclosed by Allam, using the methods disclosed in Campbell, in order to achieve predictable results.


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allam in view of Campbell as applied to claim 1 above, and further in view of Dierks, U.S. Pub. No. 2008/0183593 A1, published July 2008.
Regarding dependent claim 4, Allam in view of Campbell does not teach the system of claim 1, wherein the at least one processor is further configured to present the second viewing mode in an iframe; however, Dierks teaches using an iframe to display a shopping cart, where the iframe may be reduced in size to a small icon that the user may select to cause the iframe to expand to full size (par. 0045; Fig. 1D).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have combined the electronic page view system with icons linked to active applications taught by Allam, with the icons representing dynamic data links between a spreadsheet and outside application taught by Campbell, and the icon expandable iframe taught by Dierks, since it would have been obvious to have combined the disclosed elements, according to the methods taught in Allam, Campbell, and Dierks, in order to achieve predictable results. KSR.

Regarding dependent claim 11, claim 11 is directed to subject matter substantially similar to the subject matter recited in dependent claim 4, and is therefore rejected along the same rationale.


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allam in view of Campbell as applied to claim 1 above, and further in view of Tang et al. (“Tang”), U.S. Patent No. 6,988,248 B1, issued January 2006.
Regarding dependent claim 7, Allam in view of Campbell does not expressly teach the system of claim 1, wherein the live active icon includes an animation that plays in-line with the text during the first viewing mode; however, Tang teaches an animated indicator displays a graphical animation that represents a software container, where the graphical display is small and its position on the computer screen may be adjusted by the user (col. 2, l. 48-67).
Allam teaches free-flowing text around the icons (par. 0054; Fig. 15).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have combined the electronic page view system with icons linked to active applications taught by Allam, with the icons representing dynamic data links between a spreadsheet and outside application data taught by Campbell, and the animated indicator taught by Tang, since it would have been obvious to have combined the disclosed elements, according to the methods taught in Allam and Campbell, in order to achieve predictable results. KSR.

Regarding dependent claims 14 and 20, claims 14 and 20 are directed to substantially similar subject matter as recited in dependent claim 7, and are therefore rejected along the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moore et al.	 	U.S. Pub. No. 2006/0036568 A1 	published 	February 2006

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMELIA L TAPP/            Primary Examiner, Art Unit 2144